Case 1:19-cv-00715-LO-IDD Document 71 Filed 08/26/19 Page 1 of 1 PageID# 961



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division


   JUUL LABS,INC.,

                         Plaintiff,
                                                            Civil No. l:19-cv-715

                                                            Hon. Liam G'Grady

   The Unincorporated Associations Identified
   in Schedule A,
                         Defendants.



                                           ORDER

       This matter comes before the Court on PlaintifPs Notice of Voluntary Dismissal. Dkt. 60.

Accordingly, pursuant to Federal Rule of Civil Procedure 4(m)the Court DISMISSES this case

only as to Defendant No.9, Arthur Bernard, WITHOUT PREJUDICE.

       It is SO ORDERED.




Sepfei^cr    2019                                                         JGrady
Alexandria, Virginia                                        United         strict Judge
